~ 3, -=1-ro-o 1


 Mr. Ervin Kay                            August 3, 2015
 TDCJ #1331828
 Darrington Unit
 Rosharon, Tx. 77583                             RECEiVED IN
                                            COURT OF CR!~mNAL APPEALS

 TEXAS COURT OF CRIMINAL APPEALS                   AUG 07 2il15
 Attn: Court Clerk
 P.O. Box 12308
 Capitol Station                                Abet Atosta, Clerk
 Austin, Tx. 78711


 Re:   ENCLOSED "PETITION FOR WRIT OF MANDAMUS", CHALLENGE . TO
       THE 262nd JUDICIAL DISTRICT COURT, Cause No. 1028331&
1028332


 Dear Court Clerk:

 Enclosed, please find an Original Copy of .Relator's, "Petition
 For Writ Of Mandamus" to be filed before the Court, seeking to
 compel the lower court to alter an unwarranted five ( 5) year
 delay and Rule on the Constitutional Merits of his post-trial
 Claims, advanced in his 11.07., currently pending. Please file
 said 'Mandamus• before the Court, having the appropriate
 Jurisdiction   over  the      same,   at   the   Court's earliest
 convenierice.   Your help in filing said 'Mandamus' before the
 Court, having the appropriate Jurisdiction over the same, at
 the   Court's  earliest    convenience,    would   ·. be  greatly
 appreciated.      By  copy    of   this letter and the enclosed
 'Petition', I am forwarding a copy of the same to the
 Respondent,   Hon. DENISE    BRADLEY,    Judge,  262nd   Judicial
 District Court, Harris County, Texas~
 Sincerely,




 Ervin Kay
 Relator pro Se
 TDCJ #1331828
                                Cause No.




ERVIN KAY,                                §              In The Texas Court
(Relator)

vs.                                       §              Of Criminal Appeals


Hon. DENISE BRADLEY, Judge
262nd Judicial District Court,
(Respondent)                   §                         Travis County, Texas




                          PETITION FOR WRIT OF MANDAMUS




                      Challenge To Cause No. 1028331& 1028332
                   In The 262nd Judicial District Court
                           Harris County, Texas



TO THE HONORABLE JUDGES OF SAID COURT:

       PLEASE      TAKE    NOTICE,    that     COMES    NOW,   ERVIN KAY, Relator,

Pro    Se,    in   the above styled cause,             files   this   his    "Petition
For Writ       Of Mandamus",         in good faith, contending Due             Process

and the interest          of   justice would best be served by this Court

Granting the same, and in support thereof,                     your   Relator    would

present the following:



                                          I.

                                     JURISDICTION

       That    this   Honorable       Court has        Jurisdiction    to entertain
said    'Petition'        pursuant     to Art. 22.221,         et.al.,      Government
                                                           2

Code,    Art. 1          Sec. 10,         Texas Constitution; U.S.C.A.,                             Amend. 5;

14.



                                                          II.

                                         PROCEDURAL HISTORY

        That    your           Relator          was            charged       with        the     Offense        of

Aggravated          Robbery.             Judgment          was        rendered          against          Relator

September       29,       2005.          Direct           Appeal       was     advanced        in    the 14th

Court    of    Appeals,           located            in    Harris        County,         Texas.          Relator

subsequently             filed       a    State       habeas Petition before                     the      Court,

262nd Judicial                District         Court,          Hon. MIKE          ANDERSON, on January

7,    2010.     Relator           challenged               the        Constitutionality                  of    his

confinement              on     the           grounds           of·    • Involuntary             Plea •;        and

• Ineffective            Assistance            of     Counsel. •                        Pursuant          to    the

provisions          of    Art. 11.07 Sec 3, et.al., V.A.C.C.P.,                                     the       State

'Designated           Issues             To     Be    Resolved'.               Said      • Designation           of

Issues    To    Be        Resolved •,           consisting             of      seven       (7)       distinct

points        for     resolution,               was       signed       by    the       Trial     Court,         and

implemented more than five                          ( 5)       years    ago.            As of this date,

the     'Designation            Of       Issues •         has    yet to be resolved,                 pursuant

to the provisions of Art. 11.07 Sec. 3.



                                                      III.

                                              MINISTERIAL ACT



        That    your            Relator         asserts          the     act      he     seeks      is    wholly

• Ministerial'.               Moreover, your Relator                        has    no    other      remedy at
                                                         3

law    to    advance the Constitutional merits of :his claims towards

resolution, save for the                     filing          of this his 'Petition For Writ

Of    Mandamus. '          See    In    Re    Jackson,             238 S.W.3d 603,      605-606,

(Tex. App. -          Waco         2007};         Padieu           v. Court         Of     Appeals,          392

s.w. 3d             115,           (Tex. Cr. App. 2013);                       Government                  Code,

Art. 22.021, et.al.; u.s.c.A., Amend. 5; 14.



                                                     IV.

                                       UNREASONABLE DELAY

       That        your     Relator challenged the Constitutionality of his

confinement,           contending,                inter        alia,     his       plea     was      rendered

involuntarily, unknowingly and unintelligently, due                                             to    'mental

impairment'          and         Counsel's,          JEROME            GOD INCH,           rendering          of

unreasonable,             ineffective             assistance             of   Counsel.            More      than

five       (5)     years    has     elasped         since          the 'Designation Of Issues'

to    be    resolved.            Said    delay,          in ·resolving Relator's                      factual

allegations,          is     unreasonable.                   Relator      has       no     other       way    to

compel the speedy                resolution          of his claims, as required by the

provisions           of      Art. 11.07             Sec. 3,          et. al.,            save        for     the

advancement of this his 'Petition For Writ of Mandamus.'



       WHEREFORE,                 PREMISES,                   ARGUMENTS              and        AUTHORITIES

CONSIDERED, your Relator                     prays           and   respectfully             urge for this

Honorable          Court     to    Grant          said       'Mandamus',            to   accord       Relator

the    speedy         resolution             of    his         claim,         in     the     interest         of

justice.           Relator further prays this                       Court          would determine the

five        ( 5)    year    delay       is    unreasonable,               and       that     due      process
                                              4

would       be   best     served    by this    Court    compelling            resolution      of

the     same.        Alternatively,         your    Relator    prays          for      whatever

other, further            or    different    relief    this    Court          deemed is just

and proper, including the Ordering of                   an     'Evidentiary Hearing'

to    address       the    Constitutional         Merits of Relator's Post-Trial,

unresolved allegations of                facts,     material       to    the    legality      of

his    confinement, that warrants resolution to determine                               whether

or    not    your     Relator       is   patently     confined          in    breach    of   the

United       States       and   Texas    Constitution,        in        the     interest      of

justice.          It is so prayed for.



                                              Respectfully submitted,




                                              ERVIN KAY
                                              Relator Pro Se
                                              TDCJ #1331828
                                              Darrington Unit
                                              Rosharon, Tx. 77583
                                                AFFIDAVIT


PURSUANT            TO    TITLE     6,    CHAPTER       132,    V.T.C.A.,          CIVIL    PRACTICE

AND REMEDIES CODE, AND 28 U.S.C.                         § 1746:




      I, ERVIN KAY, Relator Pro Se, being currently                                    confined     in

the   Texas              Department        of    Criminal       Justice               Institutional

Division,            at    the     Darrington         Unit,    located         here    in   Brazoria

County,     Texas,           have        read   the    foregoing       11
                                                                            PETITION FOR WRIT OF

MANDAMUS   11
                ,        seeking    to     compel       the     Lower         Court    to   respond,

hereby    DEPOSE            AND     DECLARE      under    the    pain        and    penalties       of

PERJURY the foregoing                     • Petition     For    Writ        Of Mandamus • is true

and correct to the best of Relator's belief and knowledge.




EXECUTED ON THIS THE                 --1.~""      DAY    OF     4~~                          I   2015.




                                                      ERVIN KAY
                                                      Relator Pro Se
                                                      TDCJ #1331828
                                                      Darrington Unit
                                                      Rosharon, Tx.   77583
                          CERTIFICATE OF SERVICE




        I, ERVIN KAY, Relator,             Pro     Se,     files this his "PETITION

FOR   WRIT    OF   MANDAMUS",        in good faith,            and in the      interest          of

justice,      seeking    to       have    the    Higher    Court       compel       the    lower

court    to   address    the       Constitutional         Merits        of     his    claims,

hereby         CERTIFY        a     true    and       correct    legible       copy       of    the

foregoing     "PETITION       FOR        WRIT    OF   MANDAMUS"         was    served          upon

the   below    named    and       listed    parties       by    placing       the     same       in

the   United States      Mail,       in     a    wJpper,        with   pre-paid       postage

affixed thereto, on this the                '3 G       day of    ~u~:b                    2o15.




1.      TEXAS COURT OF CRIMINAL APPEALS
        Attn: Hon. ABEL ACOSTA, Clerk
        P.O. Box 12308, Capitol Station
        Austin, Tx.  78711



2.      HARRIS COUNTY COURTHOUSE
        262nd judicial District Court
        Hon. DENISE BRADLEY, Judge
        1201 Franklin St., 15th Fl.
        Houston, Tx.  77002




                                                Relator, Pro Se
                                                TDCJ #1331828
                                                Darrington Unit
                                                Rosharon, Tx.   77583